Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what  “a first direction of the integrated circuit” and “a second direction of the integrated circuit” are and how they are defined? 
In claim 16, it is unclear how “ a stress sensing circuit” is interconnected and associated with “a stress determination circuit”?  Is the stress sensing circuit different from the stress determination circuit? Futhermore, it is unclear “one or more circuits” are interconnected and associated with “a temperature sensor”, “a stress sensing circuit” and “a stress determination circuit”
	In claim 19, it is unclear how claimed components of the first and second ring oscillator circuits are interconnected and associated with “P-channel metal-oxide-semiconductor field-effect transistor (PMOS) device and a N-channel metal-oxide-semiconductor field-effect “transistor (NMOS) device connected in series between a high voltage supply level and a low voltage supply level as recited in claim 16? Furthermore, it is unclear what “a first direction” and “a second direction” are and how they are defined?
	In claim 33, it is unclear what  “a first direction” and “a second direction” are and how they are defined?
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Searches were performed and no prior art was found to meet the limitations of the instant claims 1-36. However, these claims are not allowed due to their deficiencies as mentioned in the current office action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Liu et al (Pat# 7,205,854) disclose On-chip Transistor Degradation Monitoring.
Ghosh et al (Pat# 11,349,458) disclose Transistor Aging Monitor Circuit For Increased Stress-based Aging Compensation Precision, And Related Methods.
Hwang (Pat# 9,429,618) disclose Semiconductor Integrated Circuit Device Having Function For Detecting Degradation Of Semiconductor Device And Method Of Driving The Same.
La Rosa et al (Pat# 6,476,632) disclose Ring Oscillator Design For MOSFET Device Reliability Investigations And Its Use For In-line Monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Phan Huy can be reached on  571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2858